Case: 14-7083   Document: 27     Page: 1   Filed: 11/05/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                SHERMAN RAYFORD,
                  Claimant-Appellant,

                            v.

      ROBERT A. MCDONALD, SECRETARY OF
             VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                       2014-7083
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 13-3047, Judge Mary J. Schoelen.
                 ______________________

                     ON MOTION
                 ______________________
    Before LOURIE, MOORE, and REYNA, Circuit Judges.
 REYNA, Circuit Judge.
                         ORDER
     The Secretary of Veterans Affairs moves without
 opposition to waive the requirements of Federal Circuit
 Rule 27(f) and to remand this appeal for further
 proceedings.
Case: 14-7083         Document: 27    Page: 2    Filed: 11/05/2014



 2                                         RAYFORD   v. MCDONALD



     On May 21, 2013, the Board of Veterans Appeals
 (Board) denied Sherman Rayford’s claim for service-
 connected benefits. Mr. Rayford, however, asserts that the
 Board’s decision was mailed to an incorrect address and
 that he did not receive it until August 2013. The United
 States Court of Appeals for Veterans Claims (Veterans
 Court) received Mr. Rayford’s notice of appeal on October
 22, 2013, and on April 1, 2014, the Veterans Court dis-
 missed his appeal as untimely.
      In the interest of judicial economy, the court grants the
 Secretary’s motion to remand for the Veterans Court to
 consider, in the first instance, whether the deadline for
 filing the notice of appeal in this case should be equitably
 tolled in light of this court’s decision in Checo v. Shinseki,
 748 F.3d 1373 (Fed. Cir. 2014).
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. This case is remanded for
 further proceedings consistent with this order.
       (2) Each side shall bear its own costs.

                                     FOR THE COURT


                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court

 s30
 ISSUED AS A MANDATE: November 5, 2014